    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 1 of 8




-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :             16cv6601 (DLC)
                         Plaintiffs,   :
               -v-                     :             17cv5833 (DLC)
                                       :
MICHAEL PHILLIPS, PURSUIT HOLDINGS,    :           OPINION AND ORDER
LLC, and MICHAEL H. SANFORD,           :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :
                         Plaintiffs,   :
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY    :
LLP, NATHANIEL AKERMAN, EDWARD         :
FELDMAN, and MICHAEL SANFORD,          :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

Appearances

For the plaintiffs:
Eric William Berry
Eric W. Berry, PC
5 Columbus Circle, 8th Floor
New York, NY 10022

For the defendant Michael Phillips:
Lorraine Nadel
Nadel & Ciarlo P.C.
3 East 54th Street, 16th Floor
New York, NY 10022

For the defendant Michael Sanford:
Michael H. Sanford
10 Bedford Street
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 2 of 8



New York, NY 10014

For the defendant Frank Esposito:
Frank Esposito
Esposito Partners
175 Madison Avenue, 14th Floor
New York, NY 10016

For the defendants Dorsey & Whitney
LLP and Nathanial Akerman:
Nathaniel Akerman
Anthony Peter Badaracco
Dorsey & Whitney LLP
51 West 52nd Street
New York, NY 10019

For the defendant Edward Feldman:
Edward Feldman
Feldman & Associates, P.L.L.C.
33 East 33rd Street
Suite 802
New York, NY 10016

DENISE COTE, District Judge:

     The plaintiffs have moved to recuse this Court from

continued oversight of this litigation.       The motion is denied.

     The disputes between the parties involve substantial,

longstanding litigation in state court and four related actions

filed in federal court.    The two federal actions at issue here

shall be referred to as the Section 1983 Action and the Breach

of Contract Action.

     The Section 1983 Action was filed on August 2, 2017.          On

December 7, 2017, the Court granted defendants’ motion to

dismiss plaintiffs’ claim brought pursuant to 42 U.S.C. § 1983



                                   2
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 3 of 8



and declined to exercise supplemental jurisdiction over

plaintiffs’ state law claims.     Knopf v. Esposito, No. 17CV5833

(DLC), 2017 WL 6210851, at *8 (S.D.N.Y. Dec. 7, 2017).         On March

5, 2018, the Court sanctioned plaintiffs and their attorney,

Eric Berry.   Knopf v. Esposito, No. 17CV5833 (DLC), 2018 WL

1226023, at *1 (S.D.N.Y. Mar. 5, 2018).       That sanctions decision

was revised and the sanctions were reduced in an Opinion issued

in July of 2018.   Knopf v. Esposito, No. 17CV5833 (DLC), 2018 WL

3579104, at *6 (S.D.N.Y. July 25, 2018).

     Meanwhile, the plaintiffs filed the Breach of Contract

Action on August 22, 2016.     On December 2, 2016, the Court

entered default against Pursuit Holdings LLC (“Pursuit”) with

respect to plaintiffs’ breach-of-contract claim after no

attorney appeared on its behalf.       On December 12, 2016, the

Court granted Phillips’ motion to dismiss plaintiffs’ tortious

interference with contract claim brought against him

individually.   Knopf v. Phillips, No. 16CV6601(DLC), 2016 WL

7192102, at *1 (S.D.N.Y. Dec. 12, 2016).       In December 2017,

Phillips was granted summary judgment on the sole surviving

claim brought against him, a claim for fraudulent conveyance.

Knopf v. Phillips, No. 16CV6601(DLC), 2017 WL 6561163, at *13

(S.D.N.Y. Dec. 22, 2017).     The Knopfs’ motion for summary

judgment was granted to the extent that Michael Sanford was


                                   3
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 4 of 8



declared an alter ego of Pursuit.      Id. at *11-13.     The claims

against Sanford as an alter ego of Pursuit were set for trial.

They were claims for constructive and actual fraudulent

conveyance, breach of fiduciary duty, and imposition of a

constructive trust.    At the final pretrial conference on January

31, 2018, the Court dismissed the remaining claims against

Sanford with prejudice, vacated the default entered against

Pursuit, and dismissed the claims against Pursuit.         Knopf v.

Phillips, No. 16CV6601(DLC), 2018 WL 1320267, at *3 (S.D.N.Y.

Feb. 1, 2018).

     In two summary orders of February 25, 2020, the Second

Circuit Court of Appeals reversed the dismissals of the two

actions.   It vacated the dismissal and the post-judgment

sanctions orders in the Section 1983 Action.        While it affirmed

the dismissal of plaintiffs’ tortious interference claim against

Phillips in the Breach of Contract Action, it vacated the

dismissal of the fraudulent conveyance claim against Phillips,

and the dismissal of the claims against Sanford and Pursuit.

     On March 4, plaintiffs filed motions for recusal and

reassignment of the further proceedings in both cases.         The

mandates returning jurisdiction to this Court issued on April 8

and 17.    Plaintiffs’ motions for recusal were fully submitted by

May 8.


                                   4
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 5 of 8



     Pursuant to 28 U.S.C. § 455(a), a judge must recuse herself

“in any proceeding in which [her] impartiality might reasonably

be questioned.”   28 U.S.C. § 455(a); see Cox v. Onondaga Cty.

Sheriff’s Dep’t, 760 F.3d 139, 150 (2d Cir. 2014).         Similarly,

under 28 U.S.C. § 144 and § 455(b)(1), a judge must recuse

herself whenever she has a “personal bias or prejudice”

concerning a party.    “[A] judge has an affirmative duty to

inquire into the legal sufficiency of” allegations of bias and

prejudice, however, “and not to disqualify [her]self

unnecessarily, particularly where the request for

disqualification was not made at the threshold of the litigation

and the judge has acquired a valuable background of experience.”

LoCascio v. United States, 473 F.3d 493, 498 (2d Cir. 2007)

(citation omitted).    “[R]ecusal motions are to be made at the

earliest possible moment after obtaining knowledge of facts

demonstrating the basis for such a claim.”       Id. at 497 (citation

omitted).

     To be disqualifying, “the alleged bias and prejudice must

stem from an extrajudicial source and result in an opinion on

the merits on some basis other than what the judge has learned

from [her] participation in the case.”       S.E.C. v. Razmilovic,

738 F.3d 14, 29 (2d Cir. 2013) (emphasis in original) (citation

omitted); see also Liteky v. United States, 510 U.S. 540, 555


                                   5
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 6 of 8



(1994).   Recusal is required where “an objective, disinterested

observer fully informed of the underlying facts, would entertain

significant doubt that justice would be done absent recusal.”

Cox, 760 F.3d at 150 (citation omitted).       “[J]udicial rulings

alone almost never constitute a valid basis for a bias or

partiality motion.”    LoCascio, 473 F.3d at 495 (citation

omitted).

     [R]ecusal is not warranted where the only challenged
     conduct consists of judicial rulings, routine trial
     administration efforts, and ordinary admonishments to
     counsel and to witnesses, where the conduct occurs
     during judicial proceedings, and where the judge
     neither (1) relies upon knowledge acquired outside
     such proceedings nor (2) displays deep-seated and
     unequivocal antagonism that would render fair judgment
     impossible.

Razmilovic, 738 F.3d at 29-30 (citation omitted).

     Plaintiffs principally argue that recusal is necessary

because many of this Court’s rulings were wrong and have been

reversed on appeal.    They contend that these rulings displayed

animus towards plaintiffs’ counsel and favoritism towards

defendants.   They argue that this Court should not have

sanctioned either plaintiffs’ counsel or the plaintiffs but

should have imposed sanctions instead on Nathaniel Akerman and

Dorsey & Whitney LLP. 1   In their reply they add that the Court



1 In making this argument, the plaintiffs do not take issue with
the facts underlying the decision to impose sanctions for their

                                   6
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 7 of 8



cannot fairly assess defendant Akerman’s credibility because he

and this Court both served in the United States Attorney’s

Office for the Southern District of New York at the same time

roughly forty years ago.

     Error in rulings is always to be regretted, but the fact

that rulings by a district court have been reversed on appeal is

not a ground for recusal of the district court judge.         All of

the rulings, whether made in error or not, are an outgrowth of

the matters presented to the Court during the litigation, and do

not emanate from any extrajudicial knowledge of the parties,

their claims, or their defenses.

     The fact that these motions for recusal are brought after

more than three years of litigation before this Court is yet

another reason for denying the motions.       Any reassignment of

these actions at this stage would unfairly burden another court.

     Finally, no reasonable person, fully informed of all

pertinent facts, would have significant doubt that justice could

be done in the litigation even though some four decades earlier

a judge and a party worked for the same employer, as did scores



attorney’s conduct. For instance, the plaintiffs do not deny
that their attorney falsely stated five times during Sanford’s
deposition that he was not recording that deposition. The
attorney later emailed a video recording of Sanford’s deposition
to Esposito. Knopf v. Esposito, No. 17CV5833(DLC), 2018 WL
3579104, at *5 (S.D.N.Y. July 25, 2018).

                                   7
    Case 1:16-cv-06601-DLC-SN Document 279 Filed 05/29/20 Page 8 of 8



of other lawyers. 2   Suggesting that recusal is required in such

circumstances is an extreme argument that requires no further

discussion.

                              Conclusion

     The plaintiffs’ March 4 motions for recusal are denied.

Dated:    New York, New York
          May 29, 2020


                                  __________________________________
                                              DENISE COTE
                                     United States District Judge




2 The plaintiffs acknowledge that in a conference in 2015 in
related litigation this Court disclosed to all parties that she
knew Akerman, who at that time was representing defendant
Sanford.

                                   8
